The topic of this general debate, 
“Delivering on and implementing a transformative post-
2015 development agenda”, most fittingly depicts our 
common priority before the Organization’s seventieth 
anniversary next autumn. We are about to set the stage 
for strategic decisions and concrete actions that should 
deliver comprehensive and transformational changes at 
the global and national levels.

Wars and armed conflicts, natural diseases, 
pandemic diseases, lingering poverty and many other 
existing or potential threats to human lives and human 
rights keep on emerging. If we do not react adamantly 
and swiftly to tackle those perils early enough in their 


emerging phases, we run the risk that they will increase 
exponentially and beyond our control. More than ever 
before, we must face the fact that security, development 
and human rights are interdependent and mutually 
reinforcing. They demand to be at the very heart of the 
post-2015 agenda.

At this time, we are also witnessing a type of 
dangerous discord that spreads a fear of the worst 
possible outcome — the same kind of fear that preceded 
the birth of the Organization. The Charter of the United 
Nations provides us with so much wisdom; its words 
came with the experience of the scourge of war and 
misery. What we need at this point is to reinvigorate 
the same level of determination we had almost seven 
decades ago and to do everything we can to avoid 
regression.

Croatia is deeply concerned about the situation 
in Ukraine. There is none but a peaceful solution 
to the conflict. The suffering of so many people is 
unfortunately all too familiar. Croatia echoes the call 
to stop the violence and to reach a political solution. 
Croatia strongly supports the principles of international 
law concerning the sovereignty and territorial integrity 
of Ukraine.

Similarly, we share the grave concern over the 
terrorism and violence spreading around the world, 
most notably in the Middle East and Africa. The 
sheer magnitude of destruction, the loss of lives and 
unspeakable atrocities, most notably those committed 
by the Islamic State in Iraq and the Sham, can be 
overshadowed only by the growing threat that they 
will not stop soon or at any border, and that they will 
continue to grow and devour everything our civilization 
stands for. A zero-tolerance policy towards terrorism 
and a joint global effort are needed to prevent that from 
happening. Croatia supports all ongoing efforts to form 
a coalition against the so-called Islamic State. We stand 
ready to make a contribution to Iraqi and Iraqi Kurdish 
forces.

Also, although it is a difficult task, achieving 
a stable and sustainable peace agreement between 
Israelis and Palestinians is an imperative. We hope that 
honest and serious efforts will be resumed to negotiate 
a comprehensive and sustainable peace agreement that 
will establish the grounds for a two-State solution, 
living in peace and security, mutually recognizing 
and respecting each other, and gradually transforming 
the entire Middle East into a region of peace and 
cooperation.

The situation in the world brings the need for 
the non-proliferation of weapons of mass destruction 
to the centre of our attention. In that regard, the 
2015 Review Conference of the Parties to the Treaty 
on the Non-Proliferation of Nuclear Weapons will 
be of particular importance, and Croatia hopes that 
the Treaty will be reinforced and strengthened as an 
outcome of the Conference. Croatia also commends 
the unprecedented international effort aimed at the 
destruction of the chemical weapons of the Syrian 
Arab Republic. The Organization for the Prohibition 
of Chemical Weapons-United Nations Joint Mission’s 
successful work demonstrates the indispensable role of 
the United Nations.

It is truly unnerving to be confronted with the 
problems and crises that I have mentioned, while our 
very best effort is needed to overcome obstacles such as 
climate change, natural disasters and the scarcity and 
degradation of resources, especially food and drinking 
water. The crises are interlinked. Therefore, we need an 
interlinked and integrated response to them. Again, no 
serious thought can be given to sustainable development 
without ensuring peace and security.

Some conflicts could have been foreseen, prevented 
and even averted if the international community had 
acted in a timely and decisive way. While, indeed, the 
primary responsibility lies with the sovereign State 
itself, regional and global organizations have the tools, 
and therefore also the obligation, to assist those States. 
One effective method in that regard is peacebuilding, 
where we help post-conflict societies to stand on 
their own. There is a vast pool of global experience in 
peacebuilding that could be applied, including that of 
my own country. We therefore hope that the upcoming 
review of the United Nations peacebuilding architecture 
will consolidate the existing knowledge and experience 
and bring fresh ideas as to how to improve the overall 
peacebuilding process.

A special role in maintaining peace and advancing 
development lies with women. In particular, we see 
the role of women in achieving successful conflict 
resolution and the sustainable development of post-
conflict societies. We strongly advocate women’s 
economic empowerment for peacebuilding and 
development. That is why we are organizing a high-
level meeting at United Nations Headquarters on the 
gender dimension of sustainable development within 
the context of post-conflict recovery on 26 September.


This week, we started discussing climate 
change — the pressing issue of today. Croatia is as 
vulnerable as any other country. The devastating and 
unprecedented floods that we are witnessing now 
are proof of that. Yesterday, we all renewed our vow 
to boldly and ambitiously tackle that global issue, 
which is clearly of great importance. Croatia hopes 
that the upcoming Lima and Paris conferences will 
lead us to a global agreement in key areas, including 
climate financing and the reduction of greenhouse gas 
emissions. That remains one of the main pillars of the 
transformative post-2015 development agenda.

Bearing in mind the need for progress, we have 
committed ourselves to implementing the Millennium 
Development Goals. That is our unfinished business. 
The implementation and evaluation of the Millennium 
Development Goals have made us all conscious of the 
fact that such a vital process needs to be continued. 
Croatia is pleased that, in that regard, we have been 
building the truly transformative and people-centred 
framework of the sustainable development goals 
(SDGs). Those goals represent the central investment in 
our common future. We must put the maximum effort 
into making the SDGs a reality and into supporting their 
continuous implementation at all levels. Those goals 
represent an opportunity for long-term development 
that humankind cannot afford to miss. In that vein, we 
have supported the importance of good governance and 
the rule of law as the enablers and an inseparable part 
of sustainable development. Everyone has a role to play: 
national Governments, international organizations, the 
private sector, civil society, academia, the media and 
the various other stakeholders.

A key principle that matters to my country is 
equality among all human beings, regardless of their 
beliefs, race, gender, national origin, ethnicity, religion, 
disability, sexual orientation or other status. Croatia 
fully supports the pivotal role of the United Nations 
and its human rights mechanisms, in particular the 
Human Rights Council, on the two tracks, namely, to 
further develop and strengthen the protection of human 
rights and to effectively respond in a timely way to 
the challenges of the gross violation and systematic 
abuse of human rights worldwide. We firmly believe 
that sustainable development goes hand in hand 
with democracy, which should be approached in a 
holistic manner. That said, a number of international 
mechanisms ensure stable democracies and sustainable 
development by eliminating double standards, 
insecurity and impunity. We therefore add our voice to 
the calls for universal adherence to the Rome Statute 
and the universal jurisdiction of the International 
Criminal Court.

As I have already mentioned, we have recently 
witnessed all kinds of natural disasters. Such situations 
demand swift and prompt national and international 
actions, first and foremost, to mitigate the immediate 
threat, as the same time as taking care of victims and 
delivering humanitarian aid. The outbreak of epidemic 
diseases also has a similar effect. A recent example is 
the Ebola epidemic in some West African nations. It 
denotes a matter for solidarity and understanding and 
demands the world’s immediate and comprehensive 
response to the multifaceted medical, social, economic 
and security crisis.

Croatia will continue to provide assistance to 
the most vulnerable people, especially considering 
that we have rich expertise in the area of capacity-
building programmes in a humanitarian crisis, in 
raising awareness of the dangers of landmines and 
other unexploded ordnance of war and in providing 
psychosocial support to victims of violence. In addition, 
let me point out that Croatia was dedicated and active 
in delivering humanitarian aid to the flooded regions 
of its neighbouring countries of Serbia and Bosnia and 
Herzegovina this spring, while we ourselves also faced 
grave floods and their consequences in Croatia. We 
all need more solidarity at the regional and the global 
levels.

One of the most important goals of my presidency 
has been and continues to be the promotion of dialogue 
and cooperation instead of conflict as a means of 
achieving security and stability for Croatia, as well as 
every other country in the world. I am proud to say that 
Croatia has come a long way in that respect.

With the World Summit in 2005, we started 
reforming the United Nations system. Despite all 
the progress made, we have not managed to achieve 
concrete results with regard to the reform of the 
Security Council. Moreover, we would like to see the 
Council more engaged in preventing crises and its 
ongoing dedication to its Charter duties rather than 
to any particular interest. In order to maintain the 
Council’s authority, relevance and indispensability in 
maintaining global peace and security, its reform needs 
to be comprehensive and without further delay.

On numerous occasions, Croatia has stated its 
position on Security Council reform. In our view, the 


enlargement should happen in both the permanent 
and the non-permanent categories of membership, 
including one additional non-permanent seat for the 
Eastern European States. The enlargement is closely 
linked to the reform of the working methods of the 
Security Council, including the question of the use 
of the veto power. Croatia welcomes and supports the 
initiative to establish a code of conduct with regard to 
the suspension of the use of the veto in cases relating to 
a mass crime.

On another note, we strongly believe that the 
consolidation of the European space will be possible 
only through the further stabilization and security 
of South-Eastern Europe. We look forward to the 
day when all countries of the region will finally be 
admitted to the European Union. Croatia has been and 
will continue to be an advocate for a continuous and 
strong focus on South-Eastern Europe. The countries 
of the region are finding an increasing number of ways 
to cooperate together and to lay the foundation for the 
joint development of sustainable peace and stability, 
be it with regard to the recent devastating floods or to 
dealing with a difficult past, while achieving truth and 
justice on the issues of missing persons or of setting the 
stage for major infrastructure and transport projects.

In conclusion, allow me to address an issue that 
I personally believe can be one of the best remedies 
for achieving social improvement, economic advance 
and, consequently, political stability — education. 
That is why I strongly support the Secretary-General’s 
Global Education First Initiative. Knowledge and 
education are major driving forces of societies and one 
of the most important preconditions for success and 
sustainable development. Disparities in knowledge and 
its distribution, access and application have become 
major factors in determining the overall success of a 
nation and the level of its development. It is the best 
guarantee that the world’s development and stability 
will go hand in hand and that global peace and security 
with thus become stronger than ever.
